Citation Nr: 1747796	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-41 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of traumatic brain injury (TBI).

2.  Entitlement to a separate evaluation for motion sickness.

3.  Entitlement to a separate evaluation for speech impediment.

4.  Entitlement to a separate evaluation for photophobia.

5.  Entitlement to a rating in excess of 50 percent for major depressive disorder with insomnia, also claimed as anxiety.

6.  Entitlement to a separate evaluation for a psychiatric disability to include major depressive disorder, insomnia, and anxiety.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical strain.

8.  Entitlement to service connection for cervical strain.

9.  Whether there was a clear and unmistakable error in a November 1999 rating decision that denied entitlement to service connection for cervical strain.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

11.  Entitlement to service connection for a lumbar spine disability.

12.  Whether there was a clear and unmistakable error in a November 1999 rating decision that denied entitlement to service connection for low back pain.

13.  Entitlement to a compensable rating for right fifth metatarsal fracture, now claimed as right foot bursitis.

14.  Entitlement to service connection for fibromyalgia.

15.  Entitlement to service connection for chronic fatigue syndrome.

16.  Whether there was clear and unmistakable error in the November 1999 rating decision that denied entitlement to service connection for right knee pain.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2013, August 2015, and September 2016 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

In his April 2017 VA Form 9 the Veteran specifically indicated he was not appealing the issue of entitlement to a rating in excess of 10 percent for tinnitus.  As such, that issue is not currently before the Board.

To the extent the Veteran claims that there was clear and unmistakable error (CUE) in the August 2013, August 2015 and/or September 2016 rating decisions, the Board notes that these rating decisions are currently on appeal.  Because they are on appeal, these decisions are not final and thus cannot be found to have CUE.

In a September 2017 written statement, the Veteran appears to be raising claims involving an April 2017 rating decision's grant of earlier effective dates for the award of service connection for TBI, tinnitus, and depression with insomnia, including a claim regarding back pay not just as a single Veteran but as a Veteran with dependents and whether deductions for the cost of prescription medications were proper in light of the Veteran's combined rating being above 50 percent as of March 2012.  The issues raised by the Veteran in his September 2017 statement have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  





FINDINGS OF FACT

1.  A November 1999 rating decision denied service connection for cervical strain, low back pain, and right knee pain; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the November 1999 decision.

2.  The November 1999 rating decision which denied service connection for cervical strain, low back pain, and right knee pain considered the correct law and evidence as they then existed and was not the product of an undebatable error.

3.  Evidence received since the November 1999 rating decision is new and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for cervical strain and a lumbar spine disability.

4.  It is at least as likely as not that the Veteran's cervical strain began during service and has continued ever since.

5.  It is at least as likely as not that the Veteran's lumbar spine disability, currently diagnosed as lumbar facet syndrome and degenerative joint disease of the lumbar spine, began during service and has continued ever since.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service connection for cervical strain, low back pain and right knee pain is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  CUE in the RO's November 1999 rating decision that denied service connection for cervical strain has not been demonstrated.  38 U.S.C. § 354 (b) (1999); 38 C.F.R. §§ 3.105 (a) (2017), 3.303(a), 3.304(d) (1999).

3.  CUE in the RO's November 1999 rating decision that denied service connection for low back pain has not been demonstrated.  38 U.S.C. § 354 (b) (1999); 38 C.F.R. §§ 3.105 (a) (2017), 3.303(a), 3.304(d) (1999).

4.  CUE in the RO's November 1999 rating decision that denied service connection for right knee pain has not been demonstrated.  38 U.S.C. § 354 (b) (1999); 38 C.F.R. §§ 3.105 (a) (2017), 3.303(a), 3.304(d) (1999).

5.  Some of the evidence received since the November 1999 denial is new and material, and the claim for service connection for cervical strain is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

6.  Some of the evidence received since the November 1999 denial is new and material, and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cervical strain have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability, currently diagnosed as lumbar facet syndrome and degenerative joint disease of the lumbar spine, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior RO decision is based on the record that existed when that decision was made.

With respect to the remaining claims decided herein, no further discussion of the VCAA is necessary, as the claims are being granted in full.  

Legal Analysis

CUE in November 1999 Rating Decision

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo, 6 Vet. App. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In this case, the RO initially denied service connection for cervical strain, low back pain and right knee pain in a November 1999 rating decision.  The Veteran was notified of the November 1999 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within a year of that decision.  Therefore, the November 1999 decision became final.  See 38 U.S.C. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Board finds that the Veteran's assertion that there was CUE in the November 1999 rating decision is a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403 (d).  As there was no evidence of a current right knee disability, a lumbar spine disability or cervical strain to account for the Veteran's reported pain at the time of the November 1999 rating decision, a review of the rating decision narrative itself simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued.  Importantly, while the August 1999 VA examination report reflected right knee, cervical spine and lumbar spine diagnoses (which the examiner specifically cautioned were merely based upon the Veteran's subjective history), the examiner clearly stated that examination and range of motion of the right knee, cervical spine, and lumbar spine were absolutely normal, as were X-rays.  The rating decision narrative reflects these findings, and specifically notes that pain in and of itself is not a disability for which service connection can be established in the absence of a pathological process to account for the pain.  

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for cervical strain, a lumbar spine disability and a right knee disability because the August 1999 examination report contained right knee, cervical spine and lumbar spine diagnoses, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. 

Therefore, the Board finds that the November 1999 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the November 1999 rating decision that did not award service connection for cervical strain, a lumbar spine disability and a right knee disability.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE.

New and Material Evidence

The Veteran contends that he is entitled to service connection cervical strain and a lumbar spine disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims. 

As previously noted, in a November 1999 rating decision the RO denied service connection for cervical strain and a low back disability on the basis that the evidence failed to show that the Veteran had any current disability of the cervical or lumbar spine.  Also as previously noted, the Veteran did not file a timely appeal with respect to this rating action, nor was new and material evidence received within one year of the November 1999 rating action.  Therefore, the November 1999 rating action is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

The evidence received since the November 1999 rating decision includes evidence that is new and material to the claims of entitlement to service connection for cervical strain and a lumbar spine disability.  See 38 C.F.R. § 3.156 (2017).  In this regard, April and September 2012 letters from the Veteran's private physician, Dr. Atkinson, reflect a diagnosis of lumbar facet syndrome and a finding of chronic neck pain since service.  Additionally, April 2013 VA examination reports reflect current diagnoses of cervical strain and degenerative joint disease of the lumbar spine.  This new evidence reflects current diagnoses which were not present at the time of the last final prior denial.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the claims are reopened and will be considered on the merits.

Service Connection

The Veteran contends that service connection is warranted for cervical strain and a lumbar spine disability.  Specifically, he maintains he injured his cervical spine at the time of his traumatic brain injury and has had ongoing cervical spine and lumbar spine pain ever since.  In support of his contentions, he has submitted numerous lay statements from individuals who know him to have had ongoing neck and back complaints ever since service.

A review of the service treatment records reflects no findings or complaints with respect to the neck or back at service entrance.  There are numerous complaints of back pain in the service treatment records from December 1995 onward.  A September 1998 service treatment record reflects complaints of a stiff neck.  The report of medical assessment for separation reflects the Veteran's complaints of back pain and stiff neck.  The separation physical examination reflects back pain for four to five years.  

An August 1999 VA examination report reflects complaints of neck and back pain since December 1995.  Examination revealed no evidence of limitation of motion of the cervical or lumbar spine.  X-rays of the cervical spine and lumbar spine were normal.  The examiner diagnosed resolved paralumbar and paracervical strain based upon the Veteran's subjective symptoms, as there were no objective findings of any current disability of the cervical or lumbar spine.

The Veteran's January 2000 application for vocational rehabilitation through VA reflects that he had back pain.

An April 2004 new patient intake form reflects that the Veteran reported neck and back pain.  

An April 2011 private treatment record from Saturday Clinic notes that the Veteran had low back pain for years.

February 2012 treatment records from Fiorini Chiropractic Center reflect that the Veteran has had ongoing neck and back pain since service, and that the pain was getting worse.  

The Veteran submitted letters from his private physician, Dr. Atkinson in April 2012 and September 2012.  The April 2012 letter reflects that the Veteran's medial history since 1997.  Dr. Atkinson opined that apart from the September 1998 inservice neck sprain, the Veteran had no other risk factors which would have precipitated his current chronic neck pain.  Dr. Atkinson concluded that the current chronic neck pain is related to his military service.  

The September 2012 letter from Dr. Atkinson reflects that the Veteran's chronic low back pain dates back to 1995.  His medical records show increased back pain when extending backwards; this is a sign of facet syndrome.  Dr. Atkinson felt that if the back pain was due to pes planus, it would have improved with arch supports, but it did not.  Dr. Atkinson diagnosed the Veteran with lumbar facet syndrome in February 2012.  Dr. Atkinson opined that the lumbar facet syndrome began in service in 1996.  

An April 2013 VA examination report reflects a diagnosis of cervical spine strain.  The examiner opined that the cervical spine strain is not caused by any diagnosed condition during active duty.  The examiner reasoned that the Veteran bumped his head on another player in 1998 and lacerated his orbital area, but that there is no other documentation showing that incident has progressed to the current cervical strain.

Another April 2013 VA examination report reflects a diagnosis of degenerative joint disease of the lumbar spine.  The examiner noted that although the Veteran complained of back pain several times in service in 1996, there is no other record of such back pain until 2012.  The examiner opined that there is no record showing that the Veteran's 1996 back pain progressed to degenerative joint disease of the lumbar spine in 2013.

While the private opinions do not contain very thorough rationales for the opinions in favor of the claims, the Board finds that the April 2013 VA examiner also did not provide very thorough rationales.  Moreover, the VA opinions are based upon an inaccurate factual premise in that they fail to account for the well-documented ongoing symptoms of back and neck pain since service and affirmatively base the negative opinions in part on the lack of documentation of such.  

Under the circumstances, the Board could remand the case for additional VA medical opinions.  However, the Board finds that the medical evidence is sufficient to decide the Veteran's claims.  38 C.F.R. § 3.159 (c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this case, the evidence is in relative equipoise with regard to whether the Veteran's cervical strain and lumbar spine disability are etiologically related to service.  Additionally, the Board finds that the evidence of record tends to support the Veteran's contentions that he has had ongoing cervical and lumbar symptoms since service.  Therefore, in giving the benefit of the doubt to the Veteran, service connection is established for cervical strain and a lumbar spine disability (currently diagnosed as lumbar facet syndrome and degenerative joint disease of the lumbar spine).  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The November 1999 rating decision which denied entitlement to service connection for cervical strain does not contain CUE; the claim to reverse or revise the November 1999 rating decision denying service connection for cervical strain based on CUE is denied.

The November 1999 rating decision which denied entitlement to service connection for low back pain does not contain CUE; the claim to reverse or revise the November 1999 rating decision denying service connection for low back pain based on CUE is denied.

The November 1999 rating decision which denied entitlement to service connection for right knee pain does not contain CUE; the claim to reverse or revise the November 1999 rating decision denying service connection for right knee pain based on CUE is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for cervical strain is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for cervical strain is granted.

Entitlement to service connection for a lumbar spine disability, currently diagnosed as lumbar facet syndrome and degenerative joint disease of the lumbar spine, is granted.


REMAND

The record contains a January 2000 application for vocational rehabilitation through VA as well as a July 2014 VA letter to the Veteran awarding him vocational rehabilitation.  Although it is unclear the extent of the Veteran's participation in Vocational Rehabilitation and Education Services, the record clearly reflects that the Veteran has been awarded vocational rehabilitation through VA.  Moreover, the record reflects that he appealed some aspect of the award.  Unfortunately, review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file. Importantly, the United States Court of Appeals for Veterans Claims (Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159 (c) (2017).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

With respect to the Veteran's claim of entitlement to an increased rating for right fifth metatarsal fracture, the Veteran is currently in receipt of a noncompensable rating pursuant to Diagnostic Code 5299-5284.  He was provided with a VA foot examination in April 2013.  

In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Further, in another recent case, Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  As such, it is applicable to Diagnostic Code 5284.

After review of the Veteran's April 2013 VA examination report, the Board has determined that an additional VA examination is warranted in light of Correia and Southall-Norman.  

With respect to the Veteran's claims of entitlement to increased ratings for residuals of TBI and major depressive disorder with insomnia, the Veteran underwent VA examinations in April 2013, June 2015, and July 2016.  In a March 2017 statement the Veteran indicated that these examinations were inadequate.  Specifically, he cites to numerous symptoms he reported which are not documented in the examination reports.  He also notes that the July 2016 VA mental disorders examiner did not review the Veteran's claims file and therefore did not acknowledge in the examination report numerous relevant symptoms, the fact that the Veteran takes continuous medication for his symptoms, and additional psychiatric diagnoses pertinent to rating his psychiatric disabilities.  The Veteran also indicated that his TBI symptoms have worsened since the most recent examination.  Under the circumstances, the Board finds that remand for new VA examinations is in order.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Identify and obtain copies of all outstanding VA treatment records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's right fifth metatarsal fracture (now claimed as chronic bursitis). 

The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's service-connected foot disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by his service-connected foot disability. 

Range of motion testing should be undertaken for the feet.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If limitation of motion is shown, the examiner should address whether the limitation of motion is due to the service-connected foot disability or other disability(ies). 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA mental disorders examination in order to determine the current severity of the service-connected major depressive disorder with insomnia (also claimed as anxiety).  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's service-connected major depressive disorder with insomnia (also claimed as anxiety) in detail.  The examiner should determine the extent of the Veteran's symptoms from his service-connected major depressive disorder with insomnia (also claimed as anxiety) as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to the major depressive disorder with insomnia (also claimed as anxiety).  

5.  Schedule the Veteran for a VA TBI protocol examination to determine the current level of severity of all impairment resulting from TBI residuals.  The claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





